DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “disclosed”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (Battery Swapping and Wireless Charging for a Home Robot System with Remote Human Assistance, IEEE, hereinafter Zhang et al.).


    PNG
    media_image1.png
    388
    394
    media_image1.png
    Greyscale
As per claim 1, Zhang et al., teaches a robot (see Figs. 1-3, 7, 14 and 20, for the robot), comprising: a battery (see Figs. 2 and 5, for battery); a driving wheel (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); a charging terminal (see Figs. 14, for charging station station/terminal) for charging the battery (see Figs. 2 and 5, for battery); a charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station), the charging terminal (see Figs. 14, for charging station station/terminal) being disposed in the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); a first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) configured to elastically support the charging terminal (see Figs. 14, for charging station station/terminal) in a forward direction (see Fig. 14); a switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) configured to be turned on by the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) when the charging terminal (see Figs. 14, for charging station station/terminal) mounter retracts (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); and a processor configured to stop the driving wheel (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) when the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) is turned on by the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Zhang et al. into the intended end result, thereby improving the robot system as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Zhang et al., teaches wherein the charging terminal (see Figs. 14, for charging station station/terminal) protrudes outside of an outer circumferential surface of the robot (see Figs. 1-3, 7, 14 and 20, for the robot) due to the elastic support from the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice).

As per claim 3, Zhang et al., teaches further comprising a lidar sensor (see page 747, col. 2, third par. for sensors and having Lidar sensor falls under design choice), wherein a height of the charging terminal (see Figs. 14, for charging station station/terminal) is lower than a height of the lidar sensor (see page 747, col. 2, third par. for sensors and having Lidar sensor falls under design choice).


    PNG
    media_image2.png
    269
    347
    media_image2.png
    Greyscale
As per claim 4, Zhang et al., teaches wherein the charging terminal (see Figs. 14, for charging station station/terminal) mounter includes (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station): a main mounter having an opening surrounding an outer circumference of the charging terminal (see Figs. 14, for charging station station/terminal); and a push body extending from the main mounter and configured to press a switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) terminal of the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice).

As per claim 5, Zhang et al., teaches further comprising: a robot (see Figs. 1-3, 7, 14 and 20, for the robot) bracket, wherein the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) is attached to the robot (see Figs. 1-3, 7, 14 and 20, for the robot) bracket; and a spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) guide configured to support the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice).

As per claim 6, Zhang et al., teaches a robot (see Figs. 1-3, 7, 14 and 20, for the robot) system, comprising: a robot (see Figs. 1-3, 7, 14 and 20, for the robot) including: a driving wheel (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); a battery (see Figs. 2 and 5, for battery); a charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); and a charging terminal (see Figs. 14, for charging station station/terminal) disposed in the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); and a charging station including: a supply terminal mounter; and a supply terminal configured to be connected with the charging terminal (see Figs. 14, for charging station station/terminal) and disposed in the supply terminal mounter; and a second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) configured to elastically support the supply terminal mounter in a rearward direction, wherein the robot (see Figs. 1-3, 7, 14 and 20, for the robot) further includes: a first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) configured to elastically support the charging terminal (see Figs. 14, for charging station station/terminal) in a forward direction (see Fig. 14), the forward direction (see Fig. 14) being opposite to the rearward direction; a switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) configured to be turned on by the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) when the charging terminal (see Figs. 14, for charging station station/terminal) mounter retracts (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); and a processor configured to stop the driving wheel (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) when the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) is turned on by the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station), and wherein, when the charging terminal (see Figs. 14, for charging station station/terminal) is brought into contact with the supply terminal while the robot (see Figs. 1-3, 7, 14 and 20, for the robot) is moving, the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) is compressed before the second spring is compressed (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice, particularly the dual-arm has been taken for having spring by design choice, and moving the arm has been interpreted as compressed). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Zhang et al. into the intended end result, thereby improving the robot system as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 7, Zhang et al., teaches wherein the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) starts to compress after the first spring is maximally compressed (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice, particularly the dual-arm has been taken for having spring by design choice, and moving the arm has been interpreted as compressed).

As per claim 8, Zhang et al., teaches wherein each of the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) and the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) is a coil spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice), and wherein a cross-sectional diameter of the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) is less than a cross-sectional diameter of the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice). 

As per claim 9, Zhang et al., teaches wherein the charging terminal (see Figs. 14, for charging station station/terminal) protrudes outside of an outer circumferential surface of the robot (see Figs. 1-3, 7, 14 and 20, for the robot) due to the elastic support from the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice).

As per claim 10, Zhang et al., teaches wherein the robot (see Figs. 1-3, 7, 14 and 20, for the robot) further includes a lidar sensor (see page 747, col. 2, third par. for sensors and having Lidar sensor falls under design choice), and wherein a height of the charging terminal (see Figs. 14, for charging station station/terminal) is lower than a height of the lidar sensor (see page 747, col. 2, third par. for sensors and having Lidar sensor falls under design choice).

As per claim 11, Zhang et al., teaches wherein the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) includes: a main mounter having an opening surrounding an outer circumference of the charging terminal (see Figs. 14, for charging station station/terminal); and a push body extending from the main mounter and configured to press a switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) terminal of the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice).

As per claim 12, Zhang et al., teaches wherein the robot (see Figs. 1-3, 7, 14 and 20, for the robot) further includes: a robot (see Figs. 1-3, 7, 14 and 20, for the robot) bracket, wherein the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) is attached to the robot (see Figs. 1-3, 7, 14 and 20, for the robot) bracket; and a spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) guide configured to support the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice).

As per claim 13, Zhang et al., teaches wherein the supply terminal mounter and the supply terminal protrude to outside of an outer circumferential surface of the charging station due to the elastic support from the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice).

As per claim 14, Zhang et al., teaches wherein the charging station further includes: a supply terminal shaft configured to guide movement of the supply terminal mounter (see Fig. 14, wherein having the shaft movement guide falls under design choice); and a station bracket connected to the supply terminal shaft to support the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice).

As per claim 15, Zhang et al., teaches wherein the supply terminal mounter includes a guide hole, and wherein an outer circumference of the supply terminal shaft is guided along the guide hole of the supply terminal mounter (see Fig. 14, wherein having a guide hole falls under design choice).

As per claim 16, Zhang et al., teaches a robot (see Figs. 1-3, 7, 14 and 20, for the robot) system, comprising: a robot (see Figs. 1-3, 7, 14 and 20, for the robot) including: a driving wheel (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); a charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); a charging terminal (see Figs. 14, for charging station station/terminal) disposed in the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); a first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) configured to elastically support the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); a switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) configured to be turned on by the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) when the charging terminal (see Figs. 14, for charging station station/terminal) mounter retracts (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station); and a processor configured to stop the driving wheel (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) when the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) is turned on; and a charging station including: a supply terminal mounter; a supply terminal configured to be connected with the charging terminal (see Figs. 14, for charging station station/terminal) and disposed in the supply terminal mounter; and a second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) configured to elastically support the supply terminal mounter, wherein a maximum elastic force of the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) is less than a minimum elastic force of the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Zhang et al. into the intended end result, thereby improving the robot system as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 17, Zhang et al., teaches wherein the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) starts to compress after the first spring is maximally compressed (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice, and moving the arm has been interpreted as compressed).

As per claim 18, Zhang et al., teaches wherein each of the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) and the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) is a coil spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice), and wherein a cross-sectional diameter of the first spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice) is less than a cross-sectional diameter of the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice). 

As per claim 19, Zhang et al., teaches wherein the charging terminal (see Figs. 14, for charging station station/terminal) mounter (see Figs. 2 and 5, page 748, second col. II for battery, wheel and charging station) includes: a main mounter having an opening surrounding an outer circumference of the charging terminal (see Figs. 14, for charging station station/terminal); and a push body extending from the main mounter and configured to press a switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice) terminal of the switch (see Figs. 14, and using a well-known switch anywhere on the robot falls under design choice).

As per claim 20, Zhang et al., teaches wherein the supply terminal mounter and the supply terminal protrude to an outside of an outer circumferential surface of the charging station by the elastic support of the second spring (see page 747, col. 2, second par., particularly the dual-arm has been taken for having spring by design choice).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-11348269 is directed to “A robot for perceiving a spatial representation of an environment, including: an actuator, at least one sensor, a processor, and memory storing instructions that when executed by the processor effectuates operations including: capturing a plurality of data by the at least one sensor of the robot, wherein: the plurality of data comprises first data comprising pixel characteristics indicative of features of the environment and second data indicative of depth to objects in the environment; the plurality of data is captured from different positions within the environment through which the robot moves, the plurality of data corresponding with respective positions from which the plurality of data was captured; and the plurality of data captured from different respective positions within the environment corresponds to respective fields of view; and aligning the plurality of data as it is captured to more accurately perceive the spatial representation of the environment.”;
US-11274929 is directed to “Provided is a method including: capturing, with at least one sensor of a robot, first data indicative of the position of the robot in relation to objects within the workspace and second data indicative of movement of the robot; recognizing, with a processor of the robot, a first area of the workspace based on observing at least one of: a first part of the first data and a first part of the second data; generating, with the processor of the robot, at least part of a map of the workspace based on at least one of: the first part of the first data and the first part of the second data; generating, with the processor of the robot, a first movement path covering at least part of the first recognized area; actuating, with the processor of the robot, the robot to move along the first movement path.”;
US-11199853 is directed to “Provided is a tangible, non-transitory, machine readable medium storing instructions that when executed by a processor effectuates operations including: capturing, with at least one exteroceptive sensor, readings of an environment and capturing, with at least one proprioceptive sensor, readings indicative of displacement of a wheeled device; estimating, with the processor using an ensemble of simulated positions of possible new locations of the wheeled device, the readings of the environment, and the readings indicative of displacement, a corrected position of the wheeled device to replace a last known position of the wheeled device; determining, by the processor using the readings of the exteroceptive sensor, a most feasible position of the wheeled device as the corrected position; and, transmitting, by the processor, status information of tasks performed by the wheeled device to an external processor, wherein the status information initiates a second wheeled device to perform a second task.”;
US-11153503 is directed to “Provided is a method for overexposing images captured by a camera of a camera carrying device, including: providing a camera disabling apparatus within an environment, including: a housing; a camera disposed within the housing; a movable high power light source; a motor coupled to the high power light source; and a processor for detecting the camera carrying device in captured images of the environment; capturing, with the camera, an image of the environment; detecting, with the processor, the camera carrying device in the captured image; activating, with the processor, a light beam of the high power light source when the camera carrying device is detected in the captured image; and actuating, with the processor, the motor to direct the light beam of the high power light source towards the camera carrying device such that images captured by the camera of the camera carrying device are overexposed.”;
US-11144057 is directed to “Provided is an autonomous versatile robotic chassis, including: a chassis; a set of wheels coupled to the chassis; one or more motors to drive the set of wheels; one or more mounting elements; at least one food equipment coupled to the robotic chassis using the one or more mounting elements; a processor; one or more sensors; a camera; and a tangible, non-transitory, machine readable medium storing instructions that when executed by the processor effectuates operations including: generating, with the processor, a map of an environment; localizing, with the processor, the robotic chassis; receiving, with the processor, a request for delivery of a food item to a first location; generating, with the processor, a movement path to the first location from a current location; and instructing, with the processor, the robotic chassis to transport the food item to the first location by navigating along the movement path.”;
US-11069082 is directed to “Provided is a method including emitting, with a laser light emitter disposed on a robot, a collimated laser beam projecting a light point on a surface opposite the laser light emitter; capturing, with each of at least two image sensors disposed on the robot, images of the projected light point; overlaying, with a processor of the robot, the images captured by the at least two image sensors to produce a superimposed image showing both captured images in a single image; determining, with the processor of the robot, a first distance between the projected light points in the superimposed image; and determining, with the processor, a second distance based on the first distance using a relationship that relates distance between light points with distance between the robot or a sensor thereof and the surface on which the collimated laser beam is projected.”;
Al-Obaidi et al., is directed to “Efficient Charging Pad for Unmanned Aerial Vehicle Based on Direct Contact”;
Fukase et al., is directed to “Learning self-localization with teaching system;
Zhang et al., is directed to “AUV terminal docking experiments based on vision guidance”;
Silverman et al., is directed to “Staying alive: a docking station for autonomous robot recharging”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image3.png
    275
    275
    media_image3.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B